Opinion op the Court by
Judge Hurt
Affirming.
The indictment, in this action, was for an alleged violation of section 2569a, subsection 1, vol.. 3, Kentucky Statutes. The act alleged to have constituted the offense occurred on January 9, 1919. Upon the principles of the opinions of this court, in Barber v. Commonwealth,. 182 Ky. 200; Commonwealth v. Smith, 163 Ky. 234; Commonwealth v. Campbell, 133 Ky. 50, the judgment is affirmed. The changes which have occurred in the laws, since the offense alleged was committed render a more extended opinion useless.